Citation Nr: 1740476	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to an effective date prior to June 22, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

Entitlement to an effective date prior to June 22, 2009 for the award of basic eligibility for Dependents Educational Assistance (DEA) benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2017, a Board hearing was held before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO granted service connection for respiratory disability (i.e. asthma, status post/lung collapse/pleural effusion) and assigned a 60 percent rating effective November 7, 2003.  

2.  The Veteran's claim for a TDIU was received on June 22, 2009.

3.  It is reasonably shown that the Veteran was unemployable due to his respiratory disability as of November 7, 2003.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date of June 22, 2008 but no earlier for the award of a TDIU have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  The criteria for assignment of an earlier effective date of June 22, 2008 but no earlier for the award of basic eligibility for DEA benefits have been met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.


II.  Analysis

In a March 2009 rating decision, the RO granted service connection for asthma, status post/lung collapse/pleural effusion and assigned a 60 percent rating effective November 7, 2003.  The Veteran did not appeal this decision.  In June 2009, the Veteran filed a claim for entitlement to a TDIU, which was received by the RO on June 22, 2009.  In the April 2010 rating decision, the RO granted entitlement to a TDIU and basic eligibility to DEA benefits effective June 22, 2009.  In a May 2010 notice of disagreement, the Veteran, through his representative, requested an earlier effective date of November 7, 2003 for the award of TDIU with DEA benefits eligibility.  At the June 2017 Board hearing, the Veteran reported that November 7, 2003 was the day he became unemployable (i.e. the day he lost his job due to his service-connected respiratory disability).  In a June 2017 letter, a private treating physician indicated that he had been treating the Veteran for approximately 20 to 25 years for COPD and asthma.  The physician indicated that as a result of the respiratory condition, the Veteran had been unemployable since November 2003.  

The effective date for an increased rating for disability compensation is the earliest date it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §  3.400 (o)(2); Gaston at 984.  A TDIU claim is a claim for increased compensation.  Thus, the effective date rules pertaining to such claims for increase also apply to a claim for a TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R.
§ 3.1 (r) (2016).  

In this case, the Veteran's claim for a TDIU was received on June 22, 2009.  Also, the June 2017 private physician's letter established that the Veteran was unemployable due to his service-connected disability since November 2003.  Consequently, as it is factually ascertainable that the Veteran was unemployable due to his lone service-connected respiratory disability nearly 6 years prior to the receipt of his TDIU claim, it is certainly factually ascertainable that he was unemployable due to this disability one year prior to the receipt of this claim.  Thus, assignment of an earlier effective date of June 22, 2008 is warranted for the award of the TDIU rating.  38 C.F.R. §§ 3.400(o)(2), 4.16a.   Similarly, because the Veteran's total disability is shown to have been permanent at that point, an earlier effective date of June 22, 2008 may also be granted for the award of basic eligibility for DEA benefits.  38 C.F.R. § 3.807 (a).

There is no basis for granting an effective date for TDIU or DEA benefits, which is earlier than June 22, 2008 because no claim for these benefits is shown to have been received by VA prior to June 22, 2009.  Notably, a TDIU claim is a component of a claim for a higher rating when the Veteran presents evidence of unemployability. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in this case, the Veteran made no claim for increase prior to the claim for a TDIU received on June 22, 2009.  The appellant had filed the earlier claim for service connection for respiratory disability, which was received by the RO in November 2003 and was subsequently granted.  However, given that there were no claims for increase filed prior to the TDIU claim received on June 22, 2009, the Board has no basis for finding that an earlier "component claim" for TDIU has been filed prior to this date.  Thus, the Board has no basis in the law for awarding an effective date for a TDIU that is any earlier than June 22, 2008 (i.e one year prior to receipt of the initial claim for a TDIU that was received on June 22, 2009).  Similarly, since the DEA eligibility derives from the award of TDIU (based on the TDIU establishing total permanent service-connected disability), the Board similarly has no basis for awarding an effective date earlier than June 22, 2008 for these benefits.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

 
ORDER

An effective date of June 22, 2008 but no earlier for the award of a TDIU is granted subject to the regulations governing the payment of monetary awards.

An effective date of June 22, 2008 but no earlier for the award of basic eligibility for DEA benefits is granted subject to the regulations governing the payment of monetary awards.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


